Name: Council Regulation (EC) No 545/2002 of 18 March 2002 extending the financing of quality and marketing improvement plans for certain nuts and locust beans approved under Title IIa of Regulation (EEC) No 1035/72 and providing for a specific aid for hazelnuts
 Type: Regulation
 Subject Matter: production;  agricultural policy;  cooperation policy;  economic policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0545Council Regulation (EC) No 545/2002 of 18 March 2002 extending the financing of quality and marketing improvement plans for certain nuts and locust beans approved under Title IIa of Regulation (EEC) No 1035/72 and providing for a specific aid for hazelnuts Official Journal L 084 , 28/03/2002 P. 0001 - 0003Council Regulation (EC) No 545/2002of 18 March 2002extending the financing of quality and marketing improvement plans for certain nuts and locust beans approved under Title IIa of Regulation (EEC) No 1035/72 and providing for a specific aid for hazelnutsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Title IIa of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organisation of the market in fruit and vegetables(4), provides for various specific measures to make good the inadequacy of production and marketing facilities for certain nuts and locust beans. Aid is provided to producer organisations which have received specific recognition and which have submitted a plan approved by the competent authority for improving the quality and the marketing of their produce.(2) The specific aid granted towards the drawing up and implementation of the quality and marketing improvement plan as specified in Article 14(d)(2) of Regulation (EEC) No 1035/72 is restricted to a period of 10 years to allow a shift of financial responsibility on to the producers.(3) Regulation (EEC) No 1035/72 was repealed by Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(5). However, as specified by Article 53 of Regulation (EC) No 2200/96, any rights acquired by producer organisations in application of Title IIa of Regulation (EEC) No 1035/72 are to be maintained until exhausted.(4) A number of plans expired in 2000, having completed their tenth year. These plans became eligible for an eleventh year of aid under Council Regulation (EC) No 558/2001 of 19 March 2001 extending for a period of up to one year the financing of certain quality and marketing improvement plans approved under Title IIa of Regulation (EC) No 1035/72(6).(5) A number of additional plans expired in 2001, having completed the tenth year.(6) In accordance with Regulation (EC) No 2200/96, the Commission forwarded to the Council a report on the state of implementation of Regulation (EC) No 2200/96. This report includes a description of the results of the specific measures for nuts and locust beans carried out under Title IIa of Regulation (EEC) No 1035/72 but does not put forward final proposals for a permanent support framework for the sector.(7) In recognition of the important environmental role played by the nut sector in protection against erosion, fire prevention and preservation of indigenous genetic material, and of its important social role in keeping people on the land and thus furthering preservation of the countryside, it is appropriate, for the year 2001, to grant to those producer organisations whose improvement plans expire in 2001, and who continue to fulfil the recognition criteria, continued financing of their plans within the 2002 budget. This should include those producer organisations whose original improvement plans expired in 2000 and which were extended under Regulation (EC) No 558/2001.(8) Eligible areas should be able to include those areas within a plan, which have been approved in 1990 or 1991, and subsequently included in, or transferred to, another plan through merger or acquisition of producer organisations.(9) Only aid applications in respect of work carried out until 15 June 2002 should qualify for financing. Plans for which the end of the tenth year was after 15 June 2000 were only entitled to an eleventh year of Community support until 15 June 2001 under Regulation (EC) No 558/2001. For the purpose of continuity, these plans should be entitled to Community support for the period between 15 June 2001 and 31 December 2001.(10) In order to simplify administrative procedures, aid should be limited to a maximum of those areas for which an aid application was made in the final year of the plan.(11) The period of up to one year is not sufficient to complete work of grubbing operations followed by replanting and/or varietal reconversion as referred to in Article 2(1) of Council Regulation (EEC) No 790/89 of 20 March 1989 fixing the level of additional flat-rate aid for the formation of producers' organisations and the maximum amount applied to aid for quality and marketing improvement in the nut and locust bean growing sector(7). The maximum aid per hectare therefore should be paid in respect of other operations as specified in Article 2(2) of that Regulation with a maximum Community contribution of 75 %.(12) The implementing rules of Commission Regulation (EEC) No 2159/89 of 18 July 1989 laying down detailed rules for applying the specific measures for nuts and locust beans as provided for in Title IIa of Council Regulation (EEC) No 1035/72(8) should apply for the period of the continued payment of aid.(13) In order to deal with the economic situation in the hazelnut sector, flat-rate aid should be granted for hazelnuts harvested in the 2001/2002 marketing year, for those producer organisations not eligible for an extension to improvement plans under this Regulation,HAS ADOPTED THIS REGULATION:Article 1Recognised producer organisations engaged in the production and marketing of nuts and/or locust beans and receiving aid pursuant to Title IIa of Regulation (EEC) No 1035/72, whose quality and marketing improvement plans were approved in 1990 or 1991, or which contain areas approved in 1990 or 1991, may request the continuation of that aid for these areas for a further period of up to one year subject to the rules laid down in Articles 2 and 3 of this Regulation.For that period producer organisations shall continue to implement the plan as approved for the final year.For the purposes of this Regulation, the final year of the plan shall mean the tenth year for areas approved in 1991, and the eleventh year for areas approved in 1990 and extended under the provisions of Regulation (EC) No 558/2001.Article 2The aid shall:(a) be paid in regard to, and limited to, those areas for which an aid application has been submitted in respect of the final year of the plan;(b) be limited to a maximum of EUR 241,50 per hectare, of which the maximum Community participation shall be 75 %;(c) apply for a period of up to one year immediately following the expiry of the final year of the plan, up to a latest date of 15 June 2002.Plans extended pursuant to Regulation (EC) No 558/2001, for which the starting date of the final year is after 15 June 2000, shall be entitled to Community support for the period between 15 June 2001 and the end of the final year.Article 3Regulation (EEC) No 2159/89 shall apply mutatis mutandis to plans for which aid is paid pursuant to Article 1.Where necessary, additional implementing measures shall be adopted in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96.Article 4Article 55 of Regulation (EC) No 2200/96 shall be replaced by the following: "Article 55For hazelnuts harvested during the 2001/2002 marketing year, aid of EUR 15/100 kg shall be granted to producer organisations, recognised pursuant to Regulation (EEC) No 1035/72 or to this Regulation, which implement a quality improvement plan within the meaning of Article 14d of Regulation (EEC) No 1035/72 or an operational programme within the meaning of Article 15, and do not benefit from the aid provided for in Articles 1 and 2 of Regulation (EC) No 545/2002."Article 5This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2002.For the CouncilThe PresidentM. Arias CaÃ ±ete(1) OJ C 51 E, 26.2.2002, p. 380.(2) Opinion delivered on 19 February 2002 (not yet published in the Official Journal).(3) Opinion delivered on 20 February 2002 (not yet published in the Official Journal).(4) OJ L 118, 20.5.1972, p. 1. Regulation as last amended by Commission Regulation (EC) No 1363/95 (OJ L 132, 16.6.1995, p. 1).(5) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 911/2001 (OJ L 129, 11.5.2001, p. 3).(6) OJ L 84, 23.3.2001, p. 1.(7) OJ L 85, 30.3.1989, p. 6. Regulation as last amended by Commission Regulation (EC) No 1825/97 (OJ L 260, 23.9.1997, p. 9).(8) OJ L 207, 19.7.1989, p. 19. Regulation as last amended by Commission Regulation (EC) No 94/2002 (OJ L 17, 19.1.2002, p. 20).